IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 53 MM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
WANYA ROSSER,                               :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Petition for Leave to File Allowance

of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent, Petitioner is

entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122(B).

Counsel is DIRECTED to file the Petition for Allowance of Appeal within 15 days.